J-S86023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MICHAEL BRUCE WILLIAMS

                            Appellant                   No. 468 WDA 2016


                       Appeal from the Order March 2, 2016
                   In the Court of Common Pleas of Erie County
               Criminal Division at No(s): CP-25-CR-0003349-2012


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                         FILED FEBRUARY 27, 2017

       Michael Bruce Williams appeals from the March 2, 2016 order entered

by the Erie County Court of Common Pleas denying his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546. We affirm.

       The trial court previously summarized the factual history of this matter

as follows:

               In the early morning hours of March 18, 2012, [Victim]
            consumed alcohol at a house party and left seeking money
            to buy crack cocaine. [Victim] walked to the Shell gas
            station on East 6th Street, City of Erie, and saw [Williams]
            standing outside.       [Victim] approached [Williams],
            propositioned him, and asked if he had money. [Williams]
            replied “yeah” and she asked him to come into the alley
            with her.
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
J-S86023-16


          They both entered the alley and [Victim] asked him for
       the money. Once she realized that [Williams] had no
       money, [Victim] tried to leave. [Williams] grabbed her
       arm, began fondling her breasts and buttocks, and
       attempted to remove her clothes. [Williams] hit [Victim]
       and she tried unsuccessfully to fight him off with her
       screwdriver. [Victim] attempted to dial 911 from her cell
       phone, but [Williams] took it and put it in his pocket.

          When she attempted to leave again, [Williams] punched
       [Victim] in the face and slammed her to the ground.
       [Williams] removed [Victim’s] pants and underwear. While
       [Victim] was lying on her stomach, [Williams] began
       “humping her from behind” with his penis in her vaginal
       and anal areas. [Victim] could feel his penis on her
       buttocks and the outer lips of her vaginal area. [Williams]
       also placed a belt around [Victim’s] neck and struck her in
       the eye with the belt buckle.

          Over the course of several hours, [Victim] repeatedly
       told him to stop and even told him she had AIDS.
       [Williams] refused to stop until approximately 7:00 a.m.,
       when Erie Police Department Officer Pete Dregalla arrived
       at the scene. Dregalla entered the alley, heard [Victim]
       yelling for him, and saw [Williams] on top of her with his
       pants down. [Williams] stood up and pulled up his pants,
       while [Victim] was screaming. [Victim] was visibly upset
       and Dregalla noticed that she had a swollen, black eye and
       minor scrapes. He also saw clothes, a belt, screwdriver,
       and [Victim’s] wig on the ground.

          After [Williams] was arrested and transported to the
       police station, police recovered [Victim’s] cellular phone
       from [Williams] during the booking process.

          [Victim] was transported to the hospital and Jill Little, a
       sexual assault nurse examiner, performed a forensic
       examination. Before the internal examination, [Victim]
       indicated to her that there was vaginal penetration and
       [Williams] attempted anal penetration. Little observed
       that [Victim], who was visibly upset, had a swollen/bruised
       eye and dirt in her hair and on her body.            [Victim]
       complained of tightness in her neck from the belt and
       abdominal pain where she was kicked by [Williams].
       [Victim] also complained of pain around her hymen.


                                   -2-
J-S86023-16


              During the examination,          Little observed an abrasion
           near [Victim’s] clitoral hood       and swelling to her hymen.
           [Victim] complained of pain         when Little tried to insert a
           speculum and, therefore,            she stopped the internal
           examination.

              On September 26, 2012, Erie Police Department James
           Spagel took videotaped statements from [Williams] and
           [Victim].

              On January 17, 2014, following a two-day jury trial,
           [Williams] was found guilty of [rape – forcible compulsion,
           aggravated assault, recklessly endangering another
           person, and possessing instruments of crime1]. [The trial
           court] subsequently ordered a sexual violent predator
           (SVP) assessment pursuant to Pennsylvania’s version of
           “Megan’s Law,[”] the Sexual Offender Registration and
           Notification Act, 42 Pa.C.S.A. § 9799.10, et. seq.
           (“SORNA"). By letter dated April 14, [2014], the Sexual
           Offenders Assessment Board determined that [Williams]
           did not meet the criteria of a sexually violent predator.

               On April 28, 2014, [Williams] was sentenced to the
           following: 6 to 20 years’ imprisonment for Count 1 (rape);
           1 ½ to 5 years’ imprisonment for Count 2 (aggravated
           assault), consecutive to Count 1; 6 to 24 months’
           imprisonment for Count 3 (recklessly endangering another
           person), concurrent to Count 1; and, 9 to 60 months’
           imprisonment for Count 4 (possessing instruments of a
           crime), concurrent to Count 1. [Williams] did not file a
           post-sentence motion.

Trial Court Op., 7/21/14, at 1-3 (internal citations omitted).

       Williams timely appealed, and on March 11, 2015, this Court affirmed

Williams’ judgment of sentence.          On December 2, 2015, Williams filed the

instant PCRA petition. On December 7, 2015, the trial court appointed PCRA
____________________________________________


       1
         18 Pa.C.S.        §§    3121(a)(1),     2702(a)(4),   2705,   and     907(a),
respectively.




                                           -3-
J-S86023-16


counsel. On January 6, 2016, Williams filed a counseled supplement to his

PCRA petition. On February 4, 2016, the PCRA court sent notice of its intent

to dismiss Williams’ petition without a hearing pursuant to Pennsylvania Rule

of Criminal Procedure 907.     Williams did not respond to the notice.    On

March 2, 2016, the PCRA court dismissed Williams’ petition.      On April 1,

2016, Williams filed a timely notice of appeal.

      Williams raises the following issue on appeal:

         Whether [Williams] was afforded ineffective assistance of
         counsel given the joint omissions of trial counsel and
         appellate counsel to assert and preserve a claim
         challenging the sufficiency of the evidence as to the rape
         conviction and the weight of the evidence as to all
         convictions.

Williams’ Br. at 3.

      Our standard of review from the denial of PCRA relief “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011).

      When analyzing ineffectiveness claims, “[w]e begin . . . with the

presumption that counsel [was] effective.” Commonwealth v. Spotz, 18
A.3d 244, 259-60 (Pa. 2011). “[T]he defendant bears the burden of proving

ineffectiveness.”     Commonwealth v. Ligons, 971 A.2d 1125, 1137 (Pa.

2009).   To overcome the presumption of effectiveness, a PCRA petitioner

must demonstrate that: “(1) the underlying substantive claim has arguable

merit; (2) counsel whose effectiveness is being challenged did not have a



                                     -4-
J-S86023-16



reasonable basis for his or her actions or failure to act; and (3) the petitioner

suffered prejudice as a result of counsel’s deficient performance.”         Id. “A

claim of ineffectiveness will be denied if the petitioner’s evidence fails to

meet any of these prongs.” Id.

      Williams claims that counsel was ineffective for failing to challenge the

sufficiency of the evidence as to his rape conviction and for failing to

challenge the weight of the evidence as to all of his convictions.             He

contends that the victim “could not state whether there was penetration.”

Williams’ Br. at 6.     Thus, he argues, there was insufficient evidence to

sustain his rape conviction because “there was no direct testimonial or

physical    evidence    that   penetration[,]   however   slight[,]   had    been

perpetrated.” Id.

      The PCRA court found that any challenge to the sufficiency of the

evidence would have been unsuccessful and, therefore, Williams suffered no

prejudice. The PCRA court reasoned:

               Here, the evidence adduced at trial reflects that
           [Williams], without the victim’s consent, “humped her from
           behind” with his penis in her vaginal and anal areas.
           During the prolonged assault, [Williams] punched the
           victim in the face, slammed her to the ground, and kicked
           her in the stomach. [Williams] also struck the victim in
           the eye with a belt buckle and wrapped the belt around her
           neck to restrain her. After the assault, the victim told the
           sexual assault nurse examiner that there was vaginal
           penetration and [Williams] attempted anal penetration.
           The nurse examiner observed an abrasion near the victim's
           clitoral hood and swelling to her hymen. Based on this
           evidence, any challenge to the sufficiency or weight of the


                                       -5-
J-S86023-16


           evidence would have been unsuccessful and, therefore,
           [Williams] suffered no prejudice. See[] Commonwealth
           v. Sneed, 899 A.2d 1067, 1084 (Pa. 2006)[](holding that
           to demonstrate prejudice, petitioner must show there is a
           reasonable probability but for counsel's error or omission,
           the result of the proceeding would have been different).

Rule 907 Not. at 4 (“Notice of Intent to Dismiss”) (internal citations

omitted). We conclude that the PCRA court’s determination is supported by

the record and is free from legal error.

       Next, Williams claims that trial and appellate counsel were ineffective

for failing to assert that the verdicts were against the weight of the

evidence. Because Williams has not adequately developed this claim in the

argument section of his brief, we conclude that he has waived it.         See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).2

       Accordingly, the PCRA court properly denied Williams’ PCRA petition.

       Order affirmed.




____________________________________________


       2
        Even if Williams had not waived this claim, it would fail. The PCRA
court concluded that any challenge to the weight of the evidence would have
been unsuccessful and, thus, Williams suffered no prejudice. Rule 907 Not.
at 4. The PCRA court’s conclusion is supported by the record and is free
from legal error.



                                           -6-
J-S86023-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2017




                          -7-